An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 12 .

IN THE SUPREME CGURT OF THE STATE OF NEVADA

AMANDA FODORl No. 67334
Appellant,
vs.

JUSTIN ANCELL,  L E D

Resgondent. _
JUN 02 2015

TRAGEE K. LINDEMAN
CLERK GF SUF‘REME CQURT

075% r CLERK

ORDER DISMISSING APPEAL

Thisappeal was docketed in this court on January 30, 2015,
witheut payment of, the requisite filing fee. On that same day a notice was
issued directing appellant t0 pay the filing fee within ten days. The notice
further advised that failure to pay the ﬁling fee within ten days would
result in the dismissal of this appeal. To date, appellant has not paid the
filing the or ntherwige responded to this court’s notice. Accardingly, cause
appearing, this appeal is dismissed.

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

cc: Honl Adriana ESchar, District Judge
Vannah 31: Vannah .
Atkin Winner 8: Sherrod
Eighth District Court' Clerk

SUPREME COURT
OF
NEVAUA

CLERK‘S ORDER

Icy—194'; 
, :9 lb 809